3 U.S. 331 (____)
3 Dall. 331
HILLS et al.
versus
ROSS.
Supreme Court of United States.

Ingersoll, contended, for the Plaintiffs in error.
*332 BY THE COURT: It appears, that the damages have been assessed in the courts below, in relation to the value of the goods that were captured: but the Plaintiffs in error were not trespassers ab initio; and, acting only as agents, they should be made answerable for no more than actually came into their hands. The accounts of sales are regularly collected and annexed to the record. We are, therefore, at no loss for a criterion: And we think that the decree should be so modified, as to charge them with the amount of sales, after deducting the duties on the goods, if the duties were paid by them.
The Decree was in the following words:  ORDERED, That the decree of the Circuit Court for Georgia district, pronounced on the 5th of May, 1795, be reversed, so far as the same respects the said Hills, May and Woodbridge; and it is further ordered, that the said Hills, May and Woodbridge, pay to the said Walter Ross, thirty-two thousand and ninety dollars and fifty-eight cents, the net amount of the sales of the cargo of the said ship, and five thousand six hundred and five dollars and twelve cents, interest thereon, from the 6th day of June 1794, to the twelfth day of August 1796, making together the sum of thirty-seven thousand six hundred and ninety-five dollars and seventy cents, and that the said Hills, May and Woodbridge, do pay the costs of suit  and a special mandate, &c.